Case 4:18-cv-00056-TCK-FHM Document 34 Filed in USDC ND/OK on 05/21/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

   MORRISON CONSTRUCTION                           )
   COMPANY, an Oklahoma                            )
   corporation,                                    )
                                                   )
          Plaintiff,                               )
                                                   )
   v.                                              )    Case No. 18-CV-56-TCK-FHM
                                                   )
   BLUROCK CONCRETE, LLC, a                        )
   Kansas limited liability company,               )
                                                   )
          Defendant.                               )


                                      OPINION AND ORDER

          Before the Court is Plaintiff Morrison Construction Company's ("Plaintiff") Motion for

   Attorney Fees (Doc. 33), filed pursuant to Fed.R.Civ.P. 54(d)(2). Plaintiff seeks to recover its

   attorney's fees incurred prosecuting this matter against Defendant, Blurock Concrete, LLC

   (“Defendant”).

          On December 14, 2017, Plaintiff filed this action in the District Court for Tulsa County,

   Oklahoma. On January 25, 2018, Defendant removed this matter to federal court, and Defendant

   filed a Motion to Dismiss on February 1, 2018. (Doc. 10). On April 24, 2019, the Court entered an

   Order granting Defendant’s counsel’s motion to withdraw (Doc. 27). Because Defendant is not a

   natural person and cannot proceed pro se, the Court directed Defendant to cause counsel to file an

   entry of appearance within fifteen (15) days.

          On June 27, 2019, the Court advised Plaintiff by Minute Order that it was permitted to file

   a motion for Clerk’s Entry of Default pursuant to Fed.R.Civ.P. 55. (Doc. 28). Pursuant to the entry

   of the Clerk’s Entry of Default (Doc. 30), on July 22, 2019, the Defendant was deemed to be in

   default. On August 19, 2019, Plaintiff filed a Motion for Default Judgment against Defendant
Case 4:18-cv-00056-TCK-FHM Document 34 Filed in USDC ND/OK on 05/21/20 Page 2 of 2




   (Doc. 31). The Court subsequently granted Plaintiff’s Motion for Default Judgment and awarded

   Plaintiff $14,861.53 in damages with statutory post judgment interest accruing at the statutory rate

   and $289.86 in costs (Doc. 32).

           The Subcontract Agreement between Plaintiff and Defendant includes a clause stating that

   Defendant “shall be liable to [Plaintiff] for all costs Morrison incurs or becomes responsible for as

   a result of [Defendant’s] failure to perform this Subcontract Agreement in accordance with its

   terms . . . Subcontractor’s liability shall include, but not be limited to,. . . (7) attorney's fees and

   related costs.” See Subcontract Agreement, at ¶ 5.2. Pursuant to the agreement of the parties and

   pursuant Okla. Stat. tit. 12, § 936, Plaintiff seeks the recovery of its legal fees spent on this case.

           Plaintiff has submitted an affidavit and detailed time sheets which reflect counsel spent a

   total of 123.7 hours on this case and seek attorneys' fees in the amount of $17,965.00. Accordingly,

   the Court grants Plaintiff's Motion for Attorney fees incurred in prosecuting this action against

   Defendant, BluRock Concrete, LLC in the sum of $17,965.00.

           IT IS SO ORDERED this 21st day of May, 2020.




                                                      2
